Alice Robie Resnick, J.,
dissenting. I respectfully dissent. There are three separate and distinct parties to this appeal. The first party consists of the plaintiffs-appellants, who are the respective zoning inspectors for Concord and Painesville Townships. The second party is referred to as the defendants-appellees, who are the lessors of the two radio towers and the adjoining building, which properties are the subject of the present case. The third party is a group of three lessees (Digital, RAM and Motorola), all of whom are currently renting frequency “space” on the radio towers.
The trial court properly determined that appellees-lessors were not public utilities, and therefore not within the exclusion from zoning regulations as contained in former R.C. 519.21. The court of appeals, however, went one step further in finding that because the lessees were public utilities, they were within the above exclusion from zoning regulations. For the following reasons, I would reverse this decision of the court of appeals.
The authority of townships to regulate land is governed by R.C. 519.02, which contains a necessarily broad grant of power to local governments in this area of Ohio law. The statute provides that “[flor the purpose of promoting the public health, safety, and morals, the board of township trustees may in accordance with a comprehensive plan regulate by resolution the location, height, bulk, number of stories, and size of buildings and other structures * * *.”
However, the grant of authority is specifically limited by the then applicable R.C. 519.21 (now R.C. 519.211), which stated in pertinent part:
“Such sections [R.C. 519.02 and 519.25] confer no power on any board of township trustees or board of zoning appeals in respect to the location, erection, construction, reconstruction, change, alteration, maintenance, removal, use, or enlargement of any buildings or structures of any public utility or railroad, whether publicly or privately owned, or the use of land by any public utility or railroad, for the operation of its business. * * *”
Thus, the statute clearly excludes public utilities and railroads from local zoning regulations. Furthermore, “* * * [flhis court has long held that statutory exceptions to the operations of laws should receive a strict interpretation (see Kroff v. Amrhein [1916], 94 Ohio St. 282, 286).” Boys Town v. Brown (1981), 69 Ohio St. 2d 1, 6, 23 O.O. 3d 1, 4, 429 N.E. 2d 1171,1174. It can be gleaned from the face of the statute that lessors of land who lease to public utilities are not excluded from local zoning laws. In effect, the appellate court and the majority have exempted from local zoning regulations a class of persons, namely lessors of land, simply by the type of party to whom they rent space.
This is an impermissible judicial expansion of R.C. 519.21, and in fact abrogates the authority of a local municipality’s power to regulate land under R.C. 519.02. Well-established Ohio case law recognizes the presumptive validity of local zoning resolutions enacted pursuant to a municipality’s police power when promoting public health, safety and morals. See Leslie v. Toledo (1981), 66 Ohio St. 2d 488, 490, 20 O.O. 3d 406, 407, 423 N.E. 2d 123, 124, and cases cited therein.
On this basis, it is error to extend the exclusion granted to public utilities to a landlord who may simply ignore a local zoning resolution, and then circumvent said resolution by renting to a public utility. Therefore, I respectfully dissent.
Douglas, J., concurs in the foregoing dissenting opinion.